DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The application discloses a manual valve core that is actuated manually to open and close the valve to enable water flow to the “first outlet water channel”; and also discloses a solenoid valve core that is actuated by a main sensor switch that is configured to sense “a manual operation” to enable water flow to the “first outlet water channel”. Applicant claims that when a “water flow sensor” detects that there is no water flowing through the “first outlet water channel” the controller actuates the solenoid valve core to open, but also claims that when the “water flow sensor” detects that there is water flowing through the “first outlet water channel” the controller controls the main sensor switch to be inactive and the solenoid valve core to close. Hence the solenoid valve core would be inoperative for the intended use of supplying water if the solenoid valve would be closed soon as water is detected in the “first water outlet channel”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the manual valve core, does not reasonably provide enablement for solenoid valve core.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Applicant discloses that the main sensor switch is configured to sense “a manual operation” but does not define what “a manual operation” is considered. Applicant discloses the that manual valve core is actuated manually and is considered a manual control mode, and that the solenoid valve core is actuated by the main sensor switch and is considered a sensor control mode. Applicant disclosure that when a “water flow sensor” detects that there is no water flowing through the “first outlet water channel” the controller actuates the solenoid valve core to open, but also discloses that when the “water flow sensor” detects that there is water flowing through the “first outlet water channel” the controller controls the main sensor switch to be inactive and the solenoid valve core to close. Hence the solenoid valve core would be inoperative for the intended use of supplying water if the solenoid valve would be closed soon as water is detected in the “first water outlet channel”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a manual operation” is unclear what the application is referring to since the disclosure does not define the limitation and it is considered ambiguous terminology that does not define metes and bounds of the claim; and applicant limiting the “solenoid valve core” to open when no water is detected in the “first outlet water channel” and then close when water is detected  in the “first outlet water channel” is unclear what the applicant is referring to. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753